Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          October 18, 2016




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    COPIN SASTRAWIDJAYA and RIANNE                                    No. 47777-7-II
    MATHEOS,

                        Appellant,

         v.                                                      PUBLISHED OPINION

    MAUREEN MUGHAL,

                        Respondent.

        MAXA, A.C.J. – We address the narrow issue of whether a trial court has authority to

compel personal injury plaintiffs to sign stipulations and authorizations allowing the defendant to

obtain their medical records. We hold that the civil discovery rules do not provide a trial court

with that authority. Therefore, we hold that the trial court erred in this case by ordering plaintiffs

Copin Sastrawidjaya and Rianne Matheos to sign medical record stipulations requested by

defendant Maureen Mughal.1 We reverse the trial court’s discovery order compelling

Sastrawidjaya and Matheos to sign stipulations for the release of their medical records, and we

remand for further proceedings.




1
 Sastrawidjaya and Matheos also raise several other arguments for the first time on appeal.
Because we reverse on other grounds, we do not address these arguments.
No. 47777-7-II


                                             FACTS

       In April 2014, Sastrawidjaya and Matheos filed a lawsuit in Cowlitz County against

Mughal for damages, claiming that they were injured in an automobile accident as a result of

Mughal’s negligence. Sastrawidjaya and Matheos purportedly are residents of British Columbia.

       Mughal sent Sastrawidjaya and Matheos each a set of discovery requests, which included

interrogatories requesting the identities of their medical providers. Sastrawidjaya and Matheos

responded with lists of their medical providers. All of the medical providers were located in

British Columbia. The discovery requests also apparently included requests for production

requesting that Sastrawidjaya and Matheos produce their medical records. Sastrawidjaya and

Matheos stated that they were producing the records in their possession. Their responses to

interrogatories and their later deposition testimony identified additional medical providers of

which Mughal’s defense counsel was unaware.

       Mughal sent Sastrawidjaya and Matheos requests to sign stipulations and authorizations

for the release of their medical records from all of their medical providers. These stipulations

attached and incorporated a “HIPAA[2] Compliant Authorization” for the same providers. The

stipulations provided that T-Scan Corporation, Mughal’s designee, would obtain the records.

Sastrawidjaya and Matheos declined to sign the medical record stipulations.

       Mughal filed a motion to compel the production of Sastrawidjaya’s and Matheos’s

medical records, claiming that they had failed to produce all of their medical records. Mughal

argued that because their medical records were relevant and discoverable, Sastrawidjaya and



2
 Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-191, 110 Stat.
1936.


                                                 2
No. 47777-7-II


Matheos had no excuse for refusing to sign the medical record stipulations. Sastrawidjaya and

Matheos argued that Mughal could not legally compel them to sign the stipulations and that she

could seek the medical records by other means. The trial court ordered Sastrawidjaya and

Matheos to sign the stipulations and authorizations for the release of their medical records.

       Sastrawidjaya and Matheos filed a motion for discretionary review of the trial court’s

order. A commissioner of this court granted their motion for discretionary review.

                                           ANALYSIS

A.     STANDARD OF REVIEW

       We review a trial court’s discovery orders for an abuse of discretion. Cedell v. Farmers

Ins. Co. of Wash., 176 Wash. 2d 686, 694, 295 P.3d 239 (2013). A trial court abuses its discretion

if its decision is manifestly unreasonable or based on untenable grounds or untenable reasons.

Id. And a trial court necessarily abuses its discretion when basing its decision on an erroneous

interpretation of the law or applying an incorrect legal analysis. Doehne v. EmpRes Healthcare

Mgmt., LLC, 190 Wash. App. 274, 280, 360 P.3d 34 (2015).

       We review de novo the interpretation of court rules, including CR 26. Id. Therefore, we

review de novo whether a trial court has authority under the court rules to compel certain

discovery.

B.     ORDER TO SIGN MEDICAL RECORD STIPULATIONS

       Sastrawidjaya and Matheos argue that a request to sign medical record stipulations is not

an authorized form of discovery under the civil rules, and therefore the trial court could not

compel them to sign Mughal’s proposed stipulations. We agree.




                                                 3
No. 47777-7-II


          1.   CR 26(a) Discovery Methods

          Mughal argues that the trial court had authority under CR 26 to order Sastrawidjaya and

Matheos to sign medical record stipulations. She notes that CR 26 provides that parties may

obtain discovery regarding any unprivileged matter that is relevant to the subject matter involved

in the pending action. CR 26(b)(1); In re Recall of Piper, 184 Wash. 2d 780, 786, 364 P.3d 113

(2015).

          But CR 26(a) authorizes only certain listed methods of discovery:

          Discovery Methods. Parties may obtain discovery by one or more of the following
          methods: depositions upon oral examination or written questions; written
          interrogatories; production of documents or things or permission to enter upon land
          or other property, for inspection and other purposes; physical and mental
          examinations; and requests for admission.

(Emphasis added.) Significantly, CR 26(a) does not contain a “catch-all” provision that

authorizes a trial court to order other, unspecified discovery methods. The plain language of CR

26(a) establishes that a party can obtain discovery only by one of the listed discovery methods.

          Here, the trial court allowed Mughal to obtain discovery of Sastrawidjaya’s and

Matheos’s medical records by ordering them to sign medical records stipulations. But a

mandatory stipulation for the release of medical records is not one of the discovery methods

listed in CR 26(a). And no other provision of CR 26 authorizes a trial court to compel a plaintiff

to sign medical record stipulations in order to allow a defendant to obtain discovery regarding

those records.

          Mughal emphasizes that a trial court has broad authority to manage the discovery

process. A trial court has discretion under CR 26 to limit the use of discovery methods and to

protect a party against unreasonable or burdensome discovery. CR 26(b)(1), (c). CR 26(b)(1)



                                                  4
No. 47777-7-II


states that “[t]he frequency or extent of use of the discovery methods set forth in section (a) shall

be limited by the court” in certain situations. (Emphasis added.) CR 26 plainly restricts the trial

court’s authority only to limiting the listed methods of discovery. Nothing in CR 26 authorizes

the trial court to expand the methods of discovery beyond those listed in CR 26(a).

       We hold that the trial court did not have authority under CR 26 to compel Sastrawidjaya

and Matheos to sign medical record stipulations.

       2.    CR 34 Request for Production

       Mughal seems to argue that CR 34(a)(1) authorized her to require Sastrawidjaya and

Matheos to sign medical record stipulations as part of a request for the production of documents.

We disagree.

       CR 34(a)(1) provides that a party may request another party to produce relevant

documents in the responding party’s possession, custody, or control. This rule plainly requires

only that a party produce certain documents in his or her possession or control.3 But nothing in

CR 34(a)(1) requires a party to stipulate to allow the opposing party to obtain documents

independently.

       Mughal alleged in the trial court that Sastrawidjaya and Matheos had failed to produce all

of their requested medical records. Assuming that this allegation was true, the appropriate

remedy was to file a motion to compel production under CR 37(a). If a party refuses to obey a

court order compelling discovery, the trial court can impose a number of sanctions listed in CR



3
  Although we need not decide the issue, the “control” language potentially could require a
plaintiff to obtain his or her medical records from the providers and produce them to the
defendant. See Diaz v. Wash. State Migrant Council, 165 Wash. App. 59, 78, 265 P.3d 956 (2011)
(defining “control” as the legal right to obtain documents upon demand).


                                                  5
No. 47777-7-II


37(b)(2). But CR 37 neither permits a party to bring a motion to compel another party to sign

medical record stipulations nor authorizes a trial court to require such stipulations as a discovery

sanction.

       We hold that the trial court did not have authority under CR 34 or CR 37 to compel

Sastrawidjaya and Matheos to sign medical record stipulations.

       3.    Trial Court’s Inherent Authority

       Mughal argues that the trial court had inherent authority to require the production of

medical records by “cost-effective and practical means.” She argues that this authority includes

requiring Sastrawidjaya and Matheos to sign medical record stipulations. We disagree.

       Mughal provides no Washington authority to support her argument. She instead relies on

a few cases from other jurisdictions affirming trial court orders compelling plaintiffs to authorize

the release of medical records in the interest of efficiency. See, e.g., Smith v. Logansport Cmty.

Sch. Corp., 139 F.R.D. 637, 649 (N.D. Ind. 1991); Rojas v Ryder Truck Rental, Inc., 641 So. 2d
855, 857 (Fla. 1994). Sastrawidjaya and Matheos cite to other out-of-state cases holding that a

plaintiff cannot be forced to sign an authorization for the release of his medical records. See,

e.g., Neal v. Boulder, 142 F.R.D. 325, 327 (D. Colo. 1992).

       None of the cases the parties cite are particularly persuasive, and there does not appear to

be any national consensus on this issue. Given the plain language of CR 26(1) and the absence

of any controlling Washington cases, we decline to hold that a trial court has inherent authority

to compel a plaintiff to sign a medical record stipulation.4


4
 We also note that a stipulation by nature is a voluntary agreement between the parties. We
have found no authority allowing a trial court to compel a party to involuntarily stipulate to
something.


                                                  6
No. 47777-7-II


         4.   Considerations of Expense and Convenience

         Mughal does not deny that defendants have other options for obtaining plaintiffs’ medical

records in typical cases. Court rules allow parties to issue a subpoena under CR 45(a)(1)(C),

requiring the medical providers to produce the medical records. Parties also can compel the

attendance of the medical providers’ records custodians at a deposition in which they must

produce the medical records under CR 30(a) and CR 45(a)(3).

         This case is somewhat different because the medical records are in Canada. But CR 45

expressly contemplates this situation. CR 45(e)(3) provides that when the place of a deposition

or production of documents is in another country, the requesting party “may secure the issuance

of a subpoena or equivalent process in accordance with the laws of such . . . country.” CR 45

does not suggest that a trial court can allow a defendant seeking medical records in a foreign

country to bypass compliance with the subpoena requirements by compelling a plaintiff to sign

medical record stipulations.

         Mughal’s unspoken concern apparently is that obtaining medical records without the

plaintiffs’ stipulation is expensive and inconvenient, especially when the medical providers are

in a foreign country. Using medical record stipulations may be the most efficient and cost

effective means of obtaining medical records. But that does not allow us to ignore the court

rules.

                                          CONCLUSION

         Nothing in the court rules or in Washington case law allows a trial court to compel a

plaintiff to sign medical record stipulations. Therefore, we hold that the trial court erred in

ordering Sastrawidjaya and Matheos to sign the stipulations and authorizations releasing their



                                                  7
No. 47777-7-II


medical records to Mughal. If Sastrawidjaya and Matheos are not willing to stipulate to the

release of their medical records, Mughal must obtain these records through the procedures

provided in the court rules.

       We reverse the trial court’s order compelling Sastrawidjaya and Matheos to sign

stipulations for the release of their medical records, and we remand for further proceedings.




                                                    MAXA, A.C.J.


 We concur:



WORSWICK, J.




MELNICK, .J.




                                                8